Title: To James Madison from Samuel B. Malcom, 30 June 1812 (Abstract)
From: Malcom, Samuel B.
To: Madison, James


30 June 1812, Utica, New York. The letters JM has probably received from Adams and Jefferson recommending his appointment to office encourage him “to solicit the appointment of a Lieutenant in the Navy, a near relation, named ‘William Malcom Barron.’” Barron’s qualifications include “his having recd. a polite edu⟨ca⟩tion, his being the Grandson of a distinguished Revolutionary Officer of this State, for Seven years, engaged in Naval Employment, & honorable in private life.”
